ORDER

PER CURIAM.
E.A. (“Mother”) appeals from the judgment of the trial court terminating her parental rights to S.D.C. and J.J.C.C. Mother argues the trial court erred as there was no clear, cogent, and convincing evidence that statutory grounds existed to terminate her parental rights, the findings were against the weight of the evidence, and it was not in the best interest of the children. She further alleges that the court’s findings were incomplete and not in compliance with section 211.447 RSMo 2000. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the judgment is supported by competent and substantial evidence on the whole record.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).